Citation Nr: 0502035	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with nephropathy, neuropathy, and impotence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for end-stage renal 
disease, status-post kidney transplant.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 2003, a 
transcript of which is of record.

Despite numerous efforts on the part of the RO, the veteran's 
service medical records are not on file.  Further, a 
September 2000 Administrative Decision concluded that further 
efforts to obtain the needed records would be futile, and 
that the records requested were not available.  In such 
situations, the Board has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the- doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)

This case was previously before the Board in February 2004, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development to include requesting records from the Social 
Security Administration (SSA).  As records have been obtained 
from the SSA, the Board finds that the AMC substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The medical evidence reflects that the veteran's renal 
disease developed as a result of his diabetes and 
hypertension.

3.  The preponderance of the evidence is against a finding 
that the veteran served in the Republic of Vietnam during his 
active service.

4.  There is no competent medical evidence which indicates 
that the veteran's hypertension was present to a compensable 
degree either during service or within the first post-service 
year.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's diabetes and/or 
hypertension is causally related to his period of active 
duty.


CONCLUSION OF LAW

Service connection is not warranted for diabetes mellitus 
with nephropathy, neuropathy, and impotence; hypertension; or 
end-stage renal disease, status-post kidney transplant.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance 

Act of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The Board notes that the RO initially denied these claims in 
a January 2001 rating decision.  The veteran submitted 
additional evidence in January 2002.  The RO subsequently 
sent correspondence to the veteran in March 2002, which was 
clearly before the September 2002 rating decision that is the 
subject of this appeal.  This correspondence specifically 
noted the enactment of the VCAA, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Further, additional correspondence was sent to the veteran in 
February 2004 which reiterated the evidence needed to 
substantiate these claims, the avenues through which the 
veteran might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Moreover, the veteran has been provided with a 
copy of the appealed rating decision, the January 2003 
Statement of the Case (SOC), as well as multiple Supplemental 
Statements of the Case (SSOCs), which provided him with 
notice of the law and governing regulations regarding his 
case, as well as the reasons for the determinations made with 
respect to his claims.  In pertinent part, both the SOC and a 
May 2004 SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Thus, the duty 
to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the April 2003 hearing.  It does not appear that 
he has identified the existence of any relevant evidence that 
has not been obtained or requested by the RO, with the 
exception of records from a family doctor during his period 
of active duty.  However, he has also reported that this 
doctor is now deceased, and that his medical records are 
unavailable.  VA has no obligation to seek evidence which the 
veteran acknowledges does not exist.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  Further, he has been accorded an 
examination in conjunction with this appeal.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran essentially contends that he 
developed and was diagnosed with both diabetes and 
hypertension while on active duty.  Further, he indicated 
that following his initial period of active service, he tried 
to enlist, but was rejected because of these disabilities.  
He also contends that his end-stage renal disease, status-
post kidney transplant, developed secondary to these 
disabilities.

As indicated above, no service medical records are available 
despite numerous attempts by the RO, and it has been 
determined that these records are unavailable.

The evidence on file includes post-service medical records 
which cover a period from 1988 to 2002.

Records from February 1988 reflect that the veteran had 
surgery for recurrent balanitis with progressive phimosis.  
In addition, the Review of Systems portion of 

these records was negative except for probable diabetes and 
questionable hypertension.  Subsequent records continue to 
reflect treatment for these disabilities, as well as renal 
deficiency.  For example, records dated in August 1994 note, 
in part, that review of his recent past medical history 
showed that it was evident as of 1993 that his renal function 
was compromised.

Records dated in June 1998 note treatment for renal failure, 
and that the veteran had a longstanding history of diabetes 
mellitus dating at least to 1988.  He was also noted to have 
hypertension.

In August 1999, the veteran underwent a cadaveric kidney 
transplant due to end-stage renal disease.

In an October 1999 statement, R. K. D., M.D. (Dr. D), noted 
the veteran's recent surgery, as well as the fact that review 
of the veteran's medical records reflected he had had 
diabetes mellitus and hypertension for over 20 years.  
Moreover, Dr. D opined that the veteran's end-stage renal 
disease was due to either the hypertension or from diabetes.  
As to whether either the diabetes or hypertension were 
present at the time of military service, Dr. D stated that 
this was a matter that could best be answered through the 
military records.  Nevertheless, Dr. D emphasized that it was 
overwhelmingly likely that either the diabetes, or the 
hypertension, or a combination of the two did cause the renal 
failure.

Dr. D subsequently submitted an additional statement in June 
2002, addressed to the SSA which pertains to the effect of 
the veteran's medical conditions on his employability.  
Nothing in this statement relates to the etiology of the 
veteran's hypertension, diabetes, or renal failure.

The veteran underwent a VA medical examination in August 
2002, at which the examiner indicated the medical records had 
been reviewed.  In addition, the veteran reported that he was 
told he had diabetes in 1972, as a result of which he was 
placed on a diet and told to continue his exercise program.  
He reported that he was followed with this up until about 
1980, when he was placed on oral medications.  Further, he 
reported that he had been taking insulin since 1995.  
Moreover, it was noted that he was found to have end-stage 
renal disease in the late 1990s, and ultimately underwent a 
cadaver renal transplant in August 1999.  Regarding his 
hypertension, he reported that it started while he was on 
active duty in the early 1970s.  However, he was told that, 
as with the diabetes, that diet and exercise would control 
it, and that he was started on medication for the 
hypertension in 1982.

Following examination of the veteran, the examiner diagnosed 
type II diabetes with nephropathy, neuropathy, and impotence; 
hypertension with no evidence of heart disease, not caused by 
his diabetes; and end-stage renal disease, caused by the 
hypertension and the diabetes.  Moreover, the examiner noted 
that he was asked to comment on when these disabilities 
started.  The examiner noted, in part, that the veteran 
reported that he saw his family doctor while on active duty, 
but that this clinician was now deceased and his medical 
records were unavailable.  The examiner opined that it was 
likely that the veteran had diabetes long before the onset of 
end-stage renal disease in the mid 1990s, which would take 
him back to the mid to early 1980s.  Further, the examiner 
stated that it was possible that the veteran had the disease 
before that time.  However, in the absence of medical 
records, the examiner stated that it was not possible to 
state when the veteran had the onset of his hypertension and 
his diabetes without resorting to unfounded speculation.

The records obtained from the SSA reflect treatment, in part, 
for diabetes, hypertension, and renal failure.  Further, 
these records reflect that he was found to be disabled, 
effective in June 1998, due to chronic renal failure, and 
that a February 2003 Disability Hearing Officer's Decision 
concluded that he continued to be disabled due to his renal 
disease, diabetes, high blood pressure, and chronic non-
healing foot ulcer.  However, these records contain no 
competent medical opinion which relates any of the claimed 
disabilities to the veteran's active service.

Also on file are lay statements from two friends, as well as 
the veteran's mother, who assert that he had high blood 
pressure and diabetes while on active duty.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension and 
diabetes mellitus, when manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases, including 
Type 2 diabetes mellitus, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there 


is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered a herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with two exceptions not pertinent here.  38 C.F.R. § 
3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for diabetes, hypertension, and renal 
disease.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, 

nothing on file shows that the veteran or the individuals who 
have submitted lay statements in support of his case has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, these 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that there is no competent medical 
evidence of record which documents that the veteran had 
hypertension or diabetes mellitus either during service or to 
a compensable degree within the post-service year.  Thus, he 
is not entitled to a grant of service connection for this 
disabilities on a presumptive basis as a chronic condition.  
38 C.F.R. §§ 3.307, 3.309.

The Board also notes that there is no evidence that the 
veteran was exposed to herbicides during his active service, 
nor does he claim otherwise.  Moreover, the record does not 
indicate he had service in the Republic of Vietnam while on 
active duty.  For example, his DD Form 214 indicates that his 
entire overseas service was with USAREUR (United States Army, 
Europe).  There is no indication on this Form of service in 
Vietnam or elsewhere in Asia.  Consequently, he is not 
entitled to a grant of service connection for his diabetes 
pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(e).

The record reflects that the veteran has been treated since 
at least 1988 for his diabetes and hypertension, and that he 
developed renal disease in the 1990s.  Further, both the 
October 1999 statement from Dr. D and the August 2002 VA 
examiner opined that the renal disease developed secondary to 
the diabetes and hypertension.  However, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the diabetes and hypertension were incurred in 
or aggravated by active service.

In his October 1999 statement, Dr. D reported that a review 
of the veteran's medical records reflected he had had 
diabetes mellitus and hypertension for over 20 years, which 
would be around 1979, several years after the veteran's 
discharge from active 


service.  Moreover, Dr. D stated, in essence, that the 
veteran's military records were necessary to determine 
whether either the diabetes and/or hypertension were present 
at the time of military service.  Dr. D noted that the 
veteran had been his patient only since August 1999.  
Similarly, the August 2002 VA examiner concluded, following 
examination of the veteran and review of his claims folder, 
that it was likely that the veteran had diabetes in the mid 
to early 1980s, and that it was possible he had the disease 
before that time.  However, in the absence of medical 
records, the examiner stated that it was not possible to 
state when the veteran had the onset of his hypertension and 
his diabetes without resorting to unfounded speculation.  
(Emphasis added).

The Board acknowledges that it is VA policy to resolve all 
reasonable doubt in favor of the veteran.  However, by 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  (Emphasis added).  Simply put, an award 
of service connection may not be based on resort to 
speculation or remote possibility.  See also Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 
127 (1998).

In summary, the competent medical evidence indicates that the 
claimed disabilities were first diagnosed several years after 
the veteran's separation from service; and the August 2002 VA 
examiner concluded that it is not possible to determine that 
the diabetes and/or hypertension were present earlier than 
the 1980s without resorting to speculation.  This opinion was 
based upon both an examination of the veteran and review of 
his claims folder.  Moreover, no competent medical evidence 
is of record which refutes this opinion.  

The Board notes that the veteran submitted lay statements 
noting he had high blood pressure and diabetes during active 
duty.  However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See 

Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is nothing in the 
record showing that the veteran's friends or his mother 
possess the specialized medical training to diagnose the 
claimed conditions.  Moreover, the evidence actually shows a 
normal past medical history was reported prior to a 1988 
surgery, at which time "probable diabetes" and 
"questionable hypertension" was noted.  

The Board further finds that in the absence of medical 
evidence showing findings of diabetes and/or hypertension 
prior to 1988, no additional development to include a new VA 
examination or medical opinion is warranted based upon the 
facts of this case.  Simply put, there is no relevant 
complaint, clinical finding, or laboratory finding for a 
clinician to link the claimed disabilities to the veteran's 
military service.  

Thus, the Board concludes that the preponderance of the 
evidence is against these service connection claims.  As 
medical evidence reflects that the renal disease developed 
secondary to the diabetes and hypertension, the preponderance 
of the evidence is against this claim as well.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes, hypertension, and renal 
disease.  Thus, these claims must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



	(continued on next page)





ORDER

Entitlement to service connection for diabetes mellitus with 
nephropathy, neuropathy, and impotence, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for end-stage renal 
disease, status-post kidney transplant, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


